Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This application is a 371 of PCT/EP2017/071381.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.
 	Claims 8-9 and 11-22 are pending.

Election/Restrictions
Applicant elected without traverse of Group I with a species election of 
(A)  E. coli with a deletion of the cysE gene and expressing
a.    S. cerevisiae cystathionine-beta-synthase (CYS3)
b.    S. cerevisiae cystathionine-gamma-lyase (CYS4)
c.    Homo sapiens 5HTP decarboxylase (dopa decarboxylase DDC)  
d.    Bos Taurus serotonin acetyltransferase (AANAT) and
e.    Homo sapiens acetylserotonin O-methyltransferase (ASMT)

(C) 5HTP and glucose as the substrate and carbon source
the reply filed on September 8, 2020.   
Claims 11, 16-17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8, 2020. 

Response to Arguments
 	Applicant’s amendment and arguments filed on October 15, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Objections
	Claim 8 is objected to due to the recitation of acronyms of genes, such as “cysE”.  Abbreviation/acronym unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation/acronym is used.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 and claims 9, 12-15, 18, and 20-22 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "wherein the down regulation of a gene..” in line 23. The metes and bound of the limitations in the context of the claims are not clear.  It is unclear if the “gene” refers to one of the downregulated genes in elements (a)-(m) or if the “gene” refers to another gene.  Clarification is requested.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 8-9, 12-15, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass (A) any genetically modified bacterial cell or E. coli cell comprising (i) a SAM dependent methyltransferase, (ii) a cystathionine-beta synthase and a cystathionine gamma lyase, and (iii) downregulation or deletion of a gene encoding a serine acetyltransferase (CysE) and (B) a method of preparing any genetically modified bacterial by (i) transforming the cell with a nucleic acid encoding any heterologous SAM dependent methyltransferase, (ii) transforming the cell with  nucleic acids encoding a cystathionine-beta synthase and a cystathionine gamma lyase, and (iii) downregulation or deletion of an endogenous gene encoding a serine acetyltransferase (CysE), wherein the cell is growth dependent on production of cysteine by the cell.  Therefore, the claims are drawn to a genus of genetically modified bacterial cells or E. coli cell comprising (i) polynucleotides encoding a genus of SAM dependent methyltransferase, (b) polynucleotides encoding a genus of cystathionine-beta-synthase and genus of cystathionine-gamma-lyase, and (c) downregulation or deletion of a gene encoding a serine acetyltransferase (CysE) or a method of preparing 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of cells comprising “SAM dependent methyltransferase”,  “cystathionine-beta-synthase”, and “cystathionine-gamma-lyase” fails to provide a sufficient description of the genus of genetic modifications/proteins/genes comprised in the claimed cells as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.
E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT), (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lyase (CYS3) ,and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine from SAH and a method of producing said E. coli.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the above example is not enough and does not constitute a representative number of species to describe the whole genus, and there is no evidence on the record of the relationship between the above genetically modified E. coli and the structure of the claimed genus of cells.  Therefore, the specification fails to describe a representative species of the claimed genus.  
Further, the claimed invention requires a defined number of bacterial cells and genes/enzymes, wherein deletion of cysE and overexpression of said genes/enzymes in any bacterial cell or E. coli cell results in cells that are growth dependent on the cysteine produced by the cell.  Although the specification discloses exemplary genes/enzymes that can be expressed and exemplary bacterial cells, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary enzymes/genes and bacterial cells were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed genus of recombinant genetically modified bacterial cells.   Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/genes to express in any bacterial cell.
Given this lack of additional representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that the Examiner has failed to provide any reasoning or reference describing why the pathway constructed in the genetically modified bacterial cell would suffer from feedback inhibition and carbon source inhibition and Applicant argues that the portion of introduced pathway from SAH to homocysteine is that of the endogenous SAM cycle of the bacterial cell and therefore the skilled person would reasonably envisage to be functional in a living cell.


Applicant argues that the specification provides a representative number of examples of SAM dependent methyltransferase, cystathionine-beta-synthase, and cystathionine-gamma-lyase to allow a person skill in the art to visualize or recognize the claimed genus of genetically modified cells, as demonstrated in Table 3 (sixteen different SAM dependent methyltransferase, six different cystathionine-gamma-lyase and six different cystathionine-beta-synthase).
This is not found persuasive.  
As discussed in the written description guidelines, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Satisfactory disclosure of a representative number depends on whether one of skill in the art would recognize that the applicant 
In the instant application, the claims are not drawn to the exemplary enzymes.  Instead, the claims are drawn to any genetically modified bacterial cells or E. coli cell comprising (a) a genus of SAM dependent methyltransferase, heterologous SAM dependent methyl transferase, or heterologous SAM dependent O-methyltransferase, (b) a genus of cystathionine-beta-synthase and cystathionine-gamma-lyase, and (c)  downregulation or deletion of endogenous gene encoding a serine acetyltransferase (CysE) and method of preparing said genus of cells, wherein the growth of the cell is dependent on production of cysteine by the cell.  The claimed invention requires a defined number of enzymes/genes and bacterial cells/E. coli cell and a method of preparing said genus of cells, wherein the growth of the cell is dependent on production of cysteine by the cell.  The specification is limited to the disclosure of a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT), (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3) ,and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine from SAH, E. coli, glucose, and 5HTP, and a method of producing the E. coli. Although Tables 1-3 discloses exemplary enzymes/genes that can be expressed or deleted, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species, see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary enzymes/genes were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed modified cells and a method of preparing said genus of cells, wherein the growth of the cell is dependent on production of cysteine by the cell.   Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/genes to express and delete in any bacterial cell or E. coli cell. 
Hence the rejection is maintained.
 
Claims 8-9, 12-15, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT) (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3) and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine from SAH, a composition comprising the E. coli, glucose, and 5HTP, and a method of E. coli, does not reasonably provide enablement for cells comprising a large number of heterologous polynucleotides and modification of endogenous genes, wherein the growth of the cell is dependent on production of cysteine from SAH.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass (A) any genetically modified bacterial cell or E. coli cell comprising (i) a SAM dependent methyltransferase, (ii) a cystathionine-beta synthase and a cystathionine gamma lyase, and (iii) downregulation or deletion of a gene encoding a serine acetyltransferase (CysE) and (B) a method of preparing any genetically modified bacterial by (i) transforming the cell with a nucleic acid encoding any heterologous SAM dependent methyltransferase, (ii) transforming the cell with  nucleic acids encoding a cystathionine-beta synthase and a cystathionine E. coli cell comprising (i) polynucleotides encoding any SAM dependent methyltransferase, (b) polynucleotides encoding any cystathionine-beta-synthase and any cystathionine-gamma-lyase, and (c) downregulation or deletion of a gene encoding a serine acetyltransferase (CysE) or a method of preparing said cells, wherein the growth of the cell is dependent on production of cysteine by the cell.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of cells comprising a large number of heterologous polynucleotides and modification of endogenous genes.  In the instant case, the specification is limited to the disclosure of a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT) (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3), and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine from SAH, a composition comprising the E. coli, glucose, and 5HTP, and a method of producing the E. coli.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While the skilled artisan can transform/genetically modify a bacterial cell or E. coli cell with using well-known and widely used techniques in the art and create a biosynthesis pathway with various enzymes, the amount of experimentation required is 
In the absence of: (a) rational and predictable scheme for making any genetically modified bacterial cell or E. coli cell whose growth is dependent on production of cysteine by the cell and (b) a correlation between structure and the activity of growth on cysteine in any bacterial cell or E. coli cell having unknown structure, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible cells/enzymes/genes to determine which genetically modified cells or E. coli cell can grow in the absence of cysteine in the culture medium.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
The specification does not provide any teaching or guidance as to (1) a set of enzymes/modified genes/cells that grow on cysteine produced by the cell other than the genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT) (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3) and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine, (2) which combinations of enzymes/modified genes/cells to use in order to arrive at a genetically modified cell that grows on cysteine produced by the cell, and (3) the general tolerance of cells to genetic modifications to downregulation of cysE.   
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited the disclosure of a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT) (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3) and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine, a composition comprising the E. coli, glucose, and 5HTP, and a method of producing the E. coli.  The specification fails to provide guidance on which set of enzymes/modified genes/cells that grow on cysteine produced by the cell other than a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT) (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3) and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine by the cell.  
In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claim are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In response to the previous Office Action, applicants have traversed the above rejection.  
Applicant argues that the claims are commensurate with the enablement provided by the disclosure since it is not required to include in the specification how to make each and every possible variant of the claimed invention.
This is not found persuasive.  The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of bacterial cells or E. coli cell comprising a downregulation/deletion of its cysE gene and a large number of any cystathionine-beta-synthase  and any cystathionine-gamma-lysase, wherein the cell grows by the cysteine produced by the cell/in the absence of externally provided cysteine.  The specification is limited to the disclosure of a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT) (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3), and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine from SAH, a composition comprising the E. coli, glucose, and 5HTP, and a method of producing the E. coli.
Applicant argues that there is no undue experimentation to carry out the claimed invention because Examples 1-3 provide a genetically modified E. coli system and Example 4 provides a S. cerevisiae system, Table 1 provides illustrative examples of genes associated with species that may be downregulated or deleted, and Table 2 identifies cystathionine-beta-synthase and cystathionine-gamma-lysase.
This is not found persuasive.  The claimed invention requires a defined number of enzymes/genes and bacterial cells or E. coli cell, wherein expression and deletion of the enzymes/genes results in a cell whose growth is dependent on the production of cysteine by the cell.  The specification is limited to the disclosure of a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT), (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3) ,and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine from SAH, a composition comprising the E. coli, glucose, and 5HTP, and a method of producing the E. coli.  Tables 1-3 discloses exemplary enzymes/genes that can be expressed or 
Applicant argues that the post filing reference of Luo provided in Appendix A show the implementation of the growth selection coupling system for other SAMs.  A conclusion of lack of enablement is determined at the time the application was filed, see MPEP 2164.01. Since the reference of Luo was published after the filing of Applicant’s application, Luo would not have provided one skilled in the art in how to make and/or use the full scope of the claimed invention.
Hence the rejection is maintained.       

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In view of the cancellation of claims 1, 3, and 7, the rejection of claims 1, 3, 7, 12-15, and 18 under 35 U.S.C. 103 as being unpatentable over Knight (US 2015/0024440 – cited previously on form PTO-892), Groff (WO 2016/004024 - cited previously on form PTO-892), and Cherest (JOURNAL OF BACTERIOLOGY, Sept. 1993, p. 5366-5374. – cited previously on form PTO-892) has been withdrawn. 

Claims 8-9, 12-14, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groff (WO 2016/004024 - cited previously on form PTO-892) and .
Regarding claims 8-9 and 20, Groff discloses a genetically modified E. coli cell comprising a deletion of its serine acetyltransferase (cysE), which disrupts L-cysteine dependent biosynthesis of homocysteine, resulting in strains that are unable to grow in medium lacking cysteine ([0005]-[0006], [0010]-[0014], [0066], [0071], and [0080], and claims 1-34).  Groff discloses complementing the auxotrophic strain with a selection expression plasmid comprising a polynucleotide encoding an enzyme having the function of restoring the ability of the E. coli to grow in the absence of cysteine, resulting in high growth capacity ([0004], [0072], and [0080]).  Regarding claims 8 and 12, E. coli comprises a native SAM cycle and therefore the genetically modified E. coli cell of Groff comprises endogenous SAM-dependent methyltransferase or endogenous O-methyltransferase, as evidenced by Figure 1 of Hajj (cited previously on form PTO-892).  Regarding claim 13, Groff discloses a composition comprising a plurality of the genetically modified E. coli cell ([0117]-[0118).  Regarding claim 14, Groff discloses a culture medium comprising of methionine (which is comprised in TB and LB) which is a substrate precursor of SAM-dependent methyltransferase and a carbon source ([0131]-[0137]).
Groff does not disclose a selection expression plasmid comprising a polynucleotide encoding S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase.
Regarding claims 8 and 21-22, Cherest discloses cloning and expression of S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase 
Therefore, in combing the teachings of the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to substitute the complementing selection plasmid (comprising a polynucleotide encoding an enzyme having the function of restoring the ability of the ΔcysE E. coli to grow in a culture medium lacking cysteine) of Groff with a plasmid comprising a polynucleotide encoding S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (polynucleotide encoding an enzyme having the function of restoring the ability of the ΔcysE E. coli to grow in the absence of cysteine) for another (polynucleotide encoding S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase) yields predictable results (production of cysteine) to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to replace the prior art enzyme expressed in the complementing selection plasmid with another known and available enzymes known to produce cysteine.   Further, one having ordinary skill in the art would have been motivated to make the substitution because S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase converts homocysteine, that is naturally produced by the SAM cycle in E. coli, into cysteine.  One of ordinary skill in the art E. coli resulting in a strain that is unable to grow in media lacking cysteine, Groff discloses expressing a selection plasmid comprising a polynucleotide encoding an enzyme having the function of restoring cysteine production in E. coli, and Cherest discloses cloning of S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase, which are able to convert homocysteine into cysteine, and expression of heterologous genes in E. coli was well known and practiced in the art, as disclosed by Groff.  
Therefore, the above references render claims 8-9, 12-14, and 20-22 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that deleting the cysE gene in E.coli and complementing the resulting auxotrophic strain by expressing S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase would not lead to a high growth capacity of E. coli for production of heterologous polypeptides of interest and compounds of interest since it would be a cysteine auxotroph dependent on the external supplementation of cysteine to grow and a HMP236 strain (cysE, metE, and metH deletions and expressing S. cerevisiae CYS3 and CYS4) of Example 1 of the instant specification was barely able to grow.  
This is not found persuasive.  Expression of S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase enables conversion of E. coli, into cysteine and thereby restoring the cysteine auxotroph of Groff to grow in a medium lacking cysteine.   Further, the HMP236 strain of Example 1 of the specification does not provide evidence that deleting the cysE gene in E. coli and complementing the resulting auxotrophic strain by expressing S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase would lead to a growth defect since the HMP236 strain comprises additional genetic modifications comprising of (1) deletions of metE and metH and (2) expression of H. sapiens acetylserotonin methyltransferase (ASMT), heterologous dopa decarboyxlae (DDC) and serotonin acetyltransferase (AANAT), which were expressed to synthesize melatonin directed from 5-HTP.  The low growth of HMP236 is due to the introduced 5HTP-dependent melatonin pathway, since the turnover of this introduced 5HTP-dependent melatonin pathway is not rapid enough to support the cellular demand for homocysteine and hence growth demand for cysteine (as discussed in the instant specification at page 34 lines 1-8.  The instant specification at page 33, lines 11-22 discloses that expression of both cystathionine-beta-synthase and cystathionine-gamma-lyase enables conversion of homocysteine to cysteine, hence rescuing the growth defect of HMP174 (E. coli ΔCysE) or HMP221 (E. coli ΔCysE ΔmetE ΔmetH)).
	Hence the rejection is maintained.

Conclusion

	Claims 8-9 and 11-22 are pending.

	Claims 11, 16-17, and 19 are withdrawn.

	Claims 8-9, 12-15, 18, and 20-22 are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652